
	
		I
		111th CONGRESS
		1st Session
		H. R. 3784
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Rooney (for
			 himself and Mr. Boccieri) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  work opportunity tax credit and increase the employer-provided child care
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Invigorate and Revive our
			 Economy Act of 2009 or the HIRE America
			 Act.
		2.Modification of
			 work opportunity tax credit
			(a)Increase in
			 credit rate and expansion of credit to all individuals
				(1)In
			 generalSubsection (a) of section 51 of the Internal Revenue Code
			 of 1986 is amended—
					(A)by striking
			 40 percent and inserting the applicable
			 percentage,
					(B)by striking
			 For purposes of and inserting the following:
						
							(1)In
				generalFor purposes
				of
							, and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)Applicable
				percentageFor purposes of
				paragraph (1), the term applicable percentage means—
								(A)in the case of
				wages paid to individuals who are members of a targeted group, 50 percent,
				and
								(B)in the case of
				wages paid to individuals who are not members of a targeted group, 30
				percent.
								.
					(2)Credit rate for
			 individuals performing fewer than 400 hours of
			 serviceSubparagraph (A) of section 51(i)(3) of such Code is
			 amended by striking subsection (a) shall be applied and all that
			 follows and inserting subsection (a)(2) shall be applied by substituting
			 35 percent for 50 percent and 30
			 percent for 15 percent.
				(3)Conforming
			 amendmentParagraph (1) of section 51(b) of such Code is amended
			 by striking who are members of a targeted group.
				(b)Increased
			 limitation on wages taken into account for disabled
			 veteransParagraph (3) of section 51(b) of such Code is amended
			 by striking $12,000 and inserting $16,000.
			(c)Increased
			 limitation on wages taken into account for qualified summer youth
			 employeesClause (ii) of section 51(d)(7)(B) of such Code is
			 amended by striking $3,000 and inserting
			 $5,000.
			(d)Made
			 permanentSubsection (c) of section 51 of such Code is amended by
			 striking paragraph (4).
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			3.Increased
			 employer-provided child care credit
			(a)In
			 generalSubsection (a) of
			 section 45F of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 25 percent in paragraph (1) and inserting 35
			 percent, and
				(2)by striking
			 10 percent in paragraph (2) and inserting 20
			 percent.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
